DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US publication Number 2018/0276516).

4.	As per claims 1 and 6, Ahn teaches a Universal Asynchronous Receiver/Transmitter (UART) interface and method 2configured in an electronic device, comprising: 3a baud-rate generating circuit (baud rate generator 106, figure 5) , generating a baud rate (process of generating rate, paragraph 131) and a start-bit cycle (start bit handling, paragraph 138); 4a control circuit (control 104, figure 5), coupled to the baud-rate generating circuit (paragraph 131, figure 5), wherein the 5control circuit obtains a wakeup stable time from a wakeup time 6circuit (clk wakeup time, 116, figures 5 and 17) of the electronic device and obtains the start-bit cycle from the 7baud-rate generating circuit (paragraph 241, with pulse); and 8a receiving circuit coupled to the control circuit and capturing data from a start 9bit or a first data bit of UART data (UART data, paragraph 240); 10wherein when the electronic device is woken up by the UART data, the control 11circuit compares (timing diagram of the cycles, figures 9 and 10) the start-bit cycle with the wakeup stable time to 12direct the receiving circuit to start capturing the data from the start bit 13or the first data bit of the UART data (capture signal utilized, paragraphs 166 – 169).  

5.	As per claims 2 and 7, Ahn teaches an interface and method, wherein when the start-bit cycle is 2longer than the wakeup stable time, the control circuit directs the receiving circuit to 3start capturing the UART data from the start bit after the wakeup stable time 4terminates (paragraph 169, capture signal on edge).  

16.	As per claims 3 and 8, Ahn teaches an interface and method, wherein when the start-bit cycle is 2not longer than the wakeup stable time, the control circuit directs the receiving circuit 3to start capturing the UART data from the first data bit after the wakeup stable time 4terminates (paragraph 220).  

17.	As per claims 4 and 9, Ahn teaches an interface and method, wherein the control circuit 2determines the level of the first data bit according to the data in the ((2*M-N)/2)-th 3system clock cycle of the first data bit , the data in the ((2*M-N)/2-1)-th system clock 4cycle of the first data bit, and the data in the ((2*M-N)/2+1)-th system clock cycle of 5the first data bit, wherein M is the start-bit cycle and N is the wakeup stable time (paragraph 138, cycle time calculation).  

18.	As per claims 5 and 10, Ahn teaches an interface and method, wherein the control circuit 2determines whether the electronic device is awakened by the UART data based on a set value corresponding to a wakeup state (paragraphs 149 – 153).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal teaches elements of UART interface with baud rate generation and start bit handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184